Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that 
 Claim limitation an acquisition unit configured to acquire and a display control unit configured to display and a selection unit configured to select as recited in claim 1, the display control unit and acquisition unit as recited in claim 2, the display control unit as recited in claim 3, the selection unit as recited in claim 4, the selection unit as recited in claim 5, the selection unit as recited in claim 5, the selection unit as recited in claim 7, the acquisition unit as recited in claim 8, and the display control unit as recited in claim 10 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “means” coupled with functional language “for inputting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1-8 and 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “…a hardware configuration of the information processing apparatus 100 for realizing the individual functions of the exemplary embodiments will be described with reference to Fig. 8. While a hardware configuration of the information processing apparatus 100 will hereinafter be described, the storage apparatus 120 and the imaging apparatus 110 may also be realized by a similar hardware configuration. The information processing apparatus 100 according to the present exemplary embodiment includes a CPU 800, a RAM 810, a ROM 820, an HDD 830, and an I/F 840. The CPU 800 comprehensively controls the information processing apparatus 100. The RAM 810 temporarily holds a computer program executed by the CPU 800. In addition, the RAM 810 provides a work area used by the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 re rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui, Taichi, U.S. Patent Publication Number 2020/0097736 A1.

Claim 1:
Matsui discloses an information processing apparatus comprising: 
an acquisition unit configured to acquire a count result indicating a number of objects included in a predetermined area of an image captured by an imaging unit (see Paragraph 0037 – Matsui discloses this limitation in that an object detection unit continuously acquires image data and measures person count. Also see Paragraph 0035 – Matsui further discloses that the obtaining unit is configured to obtain a person count result of a region person count that counts the number of persons existing in a predetermined region of an image.); 
a display control unit configured to display on a display unit a graph based on count results acquired by the acquisition unit (see Paragraph 0009 – Matsui discloses this limitation in that a display , the graph including a first element that is based on a plurality of count results acquired by the acquisition unit from a plurality of images captured by the imaging unit in a first time period (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that bars 902 and 903 indicate a person count obtained via image acquisition during a first and second time period, respectively.); and 
a selection unit configured to, in a case where a user operation specifying the first element in the graph displayed by the display control unit on the display unit is received (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that a user may select the bar 902.), select, based on a number indicated by the first element (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image.), an image whose count result corresponds to the number indicated by the first element from the plurality of images captured by the imaging unit in the first time period (see Paragraph 0057 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects bar 902 (which indicates 1 person count), a passing person count result image 1001 is displayed, which shows 1 person in the region.), 
wherein the display control unit display on the display unit the image selected by the selection unit (see Paragraph 0057 and Figure 10 – Matsui discloses this limitation in that the image is displayed at the display.).  

Claim 2:
Matsui discloses the information processing apparatus according to claim 1, 
wherein the display control unit displays a second element that is based on a plurality of count results acquired by the acquisition unit from a plurality of images captured by the imaging unit in a second time period different from the first time period, along with the first element in the graph displayed on the display unit (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that bars 902 and 903 are selectable and indicate a person count obtained via image acquisition during a first and second time period, respectively.), and
wherein, in a case where a user operation of specifying the second element in the graph displayed by the display control unit on the display unit is performed  (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that a user may select the bar 902 or bar 903.), based on a number indicated by the second element (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image.), the selection unit selects an image whose count result corresponds to the number indicated by the second element from the plurality of images captured by the imaging unit in the second time period (see Paragraph 0050 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects a bar, the corresponding result image is created and presented to the user.).  

Claim 3:
Matsui discloses the information processing apparatus according to claim 1, wherein the display control unit displays the image selected by the selection unit on the display unit while the graph is displayed on the display unit (see Paragraph 0063 – Matsui discloses this limitation in that the measurement result image may be displayed as a graph element from the displayed graph.).  

Claim 5:
Matsui discloses the information processing apparatus according to claim 1, wherein, in a case where there are a plurality of images whose count results correspond to the number indicated by the first element, the selection unit selects all the plurality of images whose count results correspond to the number indicated by the first element (see Paragraph 0052 – Matsui discloses this limitation in that the result image creation unit may create result images in correspondence with all measurement data for a time period, and the display control unit may display these images in time series or simultaneously.).  

Claim 6:
Matsui discloses the information processing apparatus according to claim 1, wherein, in a case where there are a plurality of images whose count results correspond to the number indicated by the first element, the selection unit selects an image having the oldest imaging time and date or an image having the latest imaging time and date from the plurality of images whose count results correspond to the number indicated by the first element (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects the bar, the result image creation unit selects measurement data whose image capturing time is earliest among the measurement data within the time period selected by the user.).  

Claim 7:
Matsui discloses the information processing apparatus according to claim 1, information processing apparatus according to claim 1, wherein, in a case where a user operation of specifying the first element in the graph displayed by the display control unit on the display unit is received, the selection unit selects an image whose count- 27 -1020181OUS01 result is closest to the number indicated by the first element from the plurality of images captured by the imaging unit in the first time period (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image. Also see Paragraph 0057 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects bar 902 (which indicates 1 person count), a passing person count result image 1001 is displayed, which shows 1 person in the region.).  

Claim 8:
Matsui discloses the information processing apparatus according to claim 1, wherein the number indicated by the first element is a statistical value of the plurality of count results acquired by the acquisition unit from the plurality of images captured by the imaging unit in the first time period (see Paragraph 0049 – Matsui discloses this limitation in that a bar of the graph may indicate the average of the number of persons counted via the detection unit during a time period. Further, see Paragraph 0031 – Matsui further discloses this limitation in that different counts, such as a region person count or passing person count may be accessible to the user.). 
 
Claim 9:
Matsui discloses the information processing apparatus according to claim 8, wherein the statistical value of the plurality of count results is an average value, a median value, a mode, a minimum value, or a maximum value of the plurality of count results (see Paragraph 0049 – Matsui discloses this limitation in that a bar of the graph may indicate the average of the number of persons counted during a time period.).  

Claim 10:
Matsui discloses the information processing apparatus according to claim 8, wherein the display control unit displays on the display unit a selection item for selecting a kind of the statistical value while the graph is displayed (see Paragraph 0031 and Figure 5 – Matsui discloses this limitation in that buttons may provide options for displaying different categories of statistics (region person count, passing person count).).  

Claims 11-13 and 15-19:
	Claims 11-13 and 15-19 are the method claims corresponding to the information processing apparatus of claims 1-3 and 5-9. As indicated in the above rejections, Matsui discloses every limitation of claims 1-3 and 5-9. Further, Matsui discloses a method performed by an apparatus (see Paragraph 0065). Thus, Matsui discloses every limitation of claims 11-13 and 15-19, per the rejections of claims 1-3 and 5-9.

Claim 20:
	Claim 20 is the storage medium claim corresponding to the information processing apparatus of claim 1. As indicated in the above rejection, Matsui discloses every limitation of claim 1. Further, Matsui discloses a storage medium storing instructions for performing a method by an apparatus (see Paragraph 0065). Thus, Matsui discloses every limitation of claim 20, per the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Zhang, Gong, U.S. Patent Publication Number 2018/0350042 A1.

Claim 4:
As indicated in the above rejection, Matsui discloses every limitation of claim 1. Matsui further discloses:
wherein, in a case where there are a plurality of images whose count results correspond to the number indicated by the first element (see Paragraph 0052 – Matsui discloses this limitation in that the result image creation unit may create result images in correspondence with all measurement data for a time period.)… images whose count results correspond to the number indicated by the first element (see Paragraph 0052 – Matsui discloses this limitation in that there may be multiple result images in correspondence with all measurement data for a time period.).
Matsui fails to expressly disclose:
the selection unit selects at least one image from the plurality of images whose count results correspond to the number indicated by the first element, based on luminance of each of the plurality of images.  
Zhang teaches:
the selection unit selects at least one image from the plurality of images whose count results correspond to the number indicated by the first element, based on luminance of each of the plurality of images (see Paragraph 0035 – Zhang teaches this limitation in that the selecting module is configured to select a reference image from a plurality of captured images based on a luminance value of the reference image.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Matsui, to include:
the selection unit selects at least one image from the plurality of images whose count results correspond to the number indicated by the first element, based on luminance of each of the plurality of images
for the purpose of providing consistency in the images provided to the user (see Paragraph 0051). Further, both Matsui and Zhang are concerned with presenting images to a user based on user selections.

Claim 14:
	Claim 14 is the method claim corresponding to the information processing apparatus of claim 4. As indicated in the above rejection, the combination of Matsui and Zhang teaches every limitation of claim 4. Further, Matsui teaches a method performed by an apparatus (see Paragraph 0065). Thus, the combination of Matsui and Zhang teaches every limitation of claim 14, per the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ren et al., U.S. Patent Number 10,169,677 B1, discloses a system for counting stacks of items using image analysis and presenting the results in selectable graphs (see Abstract, Figure 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143